


Exhibit 10.3

 

UNIFY CORPORATION

 

1996 EMPLOYEE STOCK PURCHASE PLAN

 

(As Amended Effective November 15, 2001)

 

1.             PURPOSE.

 

The purpose of this Plan is to provide an opportunity for Employees of Unify
Corporation (the “Corporation”) and its Designated Subsidiaries, to purchase
Common Stock of the Corporation and thereby to have an additional incentive to
contribute to the prosperity of the Corporation.  It is the intention of the
Corporation that the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, and the Plan shall
be construed in accordance with this intention.

 

2.             DEFINITIONS.

 

(a)           “Board” shall mean the Board of Directors of the Corporation.

 

(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)           “Committee” shall mean the committee appointed by the Board in
accordance with Section 12 of the Plan.

 

(d)           “Common Stock” shall mean the Common Stock of the Corporation, or
any stock into which such Common Stock may be converted.

 

(e)           “Compensation” shall mean an Employee’s wages or salary and other
amounts payable to an Employee on account of personal services rendered by the
Employee to the Corporation or a Designated Subsidiary and which are reportable
as wages or other compensation on the Employee’s Form W-2, plus pre-tax
contributions of the Employee under a cash or deferred arrangement (401(k) plan)
or cafeteria plan maintained by the Corporation or a Designated Subsidiary, but
excluding, however, (1) non-cash fringe benefits, (2) special payments as
determined by the Committee (e.g., moving expenses, unused vacation, severance
pay), (3) income from the exercise of stock options or other stock purchases and
(4) any other items of Compensation as determined by the Committee.

 

(f)            “Corporation” shall mean Unify Corporation, a Delaware
corporation.

 

(g)           “Designated Subsidiary” shall mean a Subsidiary which has been
designated by the Board as eligible to participate in the Plan.

 

(h)           “Employee” shall mean an individual employed (within the meaning
of Code section 3401(c) and the regulations thereunder) by the Corporation or a
Designated Subsidiary.

 

1

--------------------------------------------------------------------------------


 

(i)            “Entry Date” shall mean the first day of each Option Period.  The
first Entry Date shall be the date the Corporation’s initial public offering
registered with the Securities and Exchange Commission is declared effective,
unless otherwise determined by the Committee.

 

(j)            “Exercise Date” shall mean the last business day of each Exercise
Period.

 

(k)           “Exercise Period” shall mean a six-month or other period as
determined by the Committee.  The first Exercise Period during an Option Period
shall commence on the first day of such Option Period.  Subsequent Exercise
Periods, if any, shall run consecutively after the termination of the preceding
Exercise Period.  The last Exercise Period in an Option Period shall terminate
on the last day of such Option Period.

 

(l)            “Fair Market Value” shall mean the value of one (1) share of
Common Stock on the relevant date, determined as follows:

 

(1)           If the shares are traded on an exchange or on the NASDAQ National
Market System, the reported “closing price” on the next preceding trading day
(provided that in the case of the first Entry Date, the Fair Market Value shall
be the initial price to the public in the Corporation’s initial public
offering);

 

(2)           If the shares are traded over–the–counter on the NASDAQ System
(other than on the NASDAQ National Market System), the mean between the bid and
the ask prices on said System at the close of business on the next preceding
trading day (provided that in the case of the first Entry Date, the Fair Market
Value shall be the initial price to the public in the Corporation’s initial
public offering); and

 

(3)           If neither (1) nor (2) applies, the fair market value as
determined by the Committee in good faith.  Such determination shall be
conclusive and binding on all persons.

 

(m)          “Option Period” shall mean a period of up to twenty-seven (27)
months as determined by the Committee.

 

(n)           “Participant” shall mean a participant in the Plan as described in
Section 4 of the Plan.

 

(o)           “Plan” shall mean this employee stock purchase plan.

 

(p)           “Subsidiary” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, as described in Code section 424(f).

 

3.             ELIGIBILITY.

 

Any Employee regularly employed on a full–time basis by the Corporation or by
any Designated Subsidiary on an Entry Date shall be eligible to participate in
the Plan with respect to the Option Period commencing on such Entry Date,
provided that the Committee may establish administrative rules requiring that
employment commence some minimum period

 

2

--------------------------------------------------------------------------------


 

(e.g., one pay period) prior to an Entry Date to be eligible to participate with
respect to that Entry Date.  An Employee shall be considered employed on a
full–time basis unless his or her customary employment is less than 20 hours per
week or five months per year.  No Employee may participate in the Plan if
immediately after an option is granted the Employee owns or is considered to own
(within the meaning of section 424(d) of the Code), shares of stock, including
stock which the Employee may purchase by conversion of convertible securities or
under outstanding options granted by the Corporation, possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Corporation or of any of its Subsidiaries.  All Employees who participate
in the Plan shall have the same rights and privileges under the Plan except for
differences which may be mandated by local law and which are consistent with
Code section 423(b)(5).  The Committee may impose restrictions on eligibility
and participation of Employees who are officers and directors to facilitate
compliance with federal or state securities laws.

 

4.             PARTICIPATION.

 

4.1           An Employee who is eligible to participate in the Plan in
accordance with Section 3 may become a Participant by filing, on a date
prescribed by the Committee prior to an applicable Entry Date, a completed
payroll deduction authorization and Plan enrollment form provided by the
Corporation.  An eligible Employee may authorize payroll deductions at the rate
of any whole percentage of the Employee’s Compensation, not to exceed fifteen
percent (15%) of the Employee’s Compensation, or such lesser percentage as
specified by the Committee as applied to an Entry Date or Option Period.  All
payroll deductions may be held by the Corporation and commingled with its other
corporate funds.  No interest shall be paid or credited to the Participant with
respect to such payroll deductions except where required by local law as
determined by the Committee.  A separate bookkeeping account for each
Participant shall be maintained by the Corporation under the Plan and the amount
of each Participant’s payroll deductions shall be credited to such account.  A
Participant may not make any additional payments into such account.

 

4.2           Under procedures established by the Committee, a Participant may
(i) reduce the rate of his or her payroll deductions at any time during an
Option Period or (ii) increase his or her rate of payroll deductions effective
on an Entry Date; provided, however, that effective for each Option Period
commencing on or after August 7, 1997, a Participant may increase his or her
rate of payroll deductions at any time during an Option Period.  Notwithstanding
the foregoing, the Committee may, from time to time, consistent with the Plan
and the requirements of Section 423 of the Code, establish, change or terminate
such rules, guidelines, policies, procedures, limitations or adjustments as
deemed advisable by the Committee for the proper administration of the Plan,
including, without limitation, (i) a minimum payroll deduction amount for
participation in the Plan, (ii) a limitation on the frequency or number of
changes permitted in the rate of payroll deductions during an Option Period or
Exercise Period,  (iii) a minimum period of advance notice before a
Participant’s payroll deduction change election may become effective, and (iv) a
payroll deduction greater than or less than the amount designated by the
Participant in order to adjust for the Corporation’s delay or mistake in
processing the Participant’s payroll deduction authorization and Plan enrollment
form or in otherwise effecting a Participant’s election under the Plan or as
advisable to comply with the requirements of Section 423 of the Code.  A
Participant’s election to increase or decrease his or

 

3

--------------------------------------------------------------------------------


 

her rate of payroll deductions shall be made by completing and filing a new
payroll deduction authorization and Plan enrollment form with the Corporation. 
If a new payroll deduction authorization and Plan enrollment form is not filed
with the Corporation, the rate of payroll deductions shall continue at the
originally elected rate throughout the Option Period unless the Committee
determines to change the permissible rate.

 

4.3           Under procedures established by the Committee, a Participant may
suspend or discontinue participation in the Plan at any time during an Option
Period by completing and filing with the Corporation’s designated office a
written notice of such action on a form provided by the Corporation for such
purpose.  If a Participant suspends participation during an Exercise Period, his
or her accumulated payroll deductions will remain in the Plan for purchase of
shares as specified in Section 6 on the following Exercise Date, but the
Participant will not again participate until he or she completes a new payroll
deduction authorization and Plan enrollment form.  The Committee may establish
rules limiting the frequency with which Participants may suspend and resume
payroll deductions under the Plan and may impose a waiting period on
Participants wishing to resume suspended payroll deductions.  If a Participant
discontinues participation in the Plan, the amount credited to the Participant’s
individual account shall be paid to the Participant without interest (except
where required by local law).  In the event any Participant terminates
employment with the Corporation or any Subsidiary for any reason (including
death) prior to the expiration of an Option Period, the Participant’s
participation in the Plan shall terminate and all amounts credited to the
Participant’s account shall be paid to the Participant or the Participant’s
estate without interest (except where required by local law).  Whether a
termination of employment has occurred shall be determined by the Committee. 
The Committee may also establish rules regarding when leaves of absence or
change of employment status (e.g., from full-time to part-time) will be
considered to be a termination of employment, and the Committee may establish
termination of employment procedures for this Plan which are independent of
similar rules established under other benefit plans of the Corporation and its
Subsidiaries.

 

In the event of a Participant’s death, any accumulated payroll deductions will
be paid, without interest, to the estate of the Participant.

 

5.             OFFERING.

 

5.1           The maximum number of shares of Common Stock which may be issued
pursuant to the Plan shall be 2,700,000 shares.  The Committee may designate any
amount of available shares for offering for any Option Period determined
pursuant to Section 5.2.

 

5.2           Each Option Period, Entry Date and Exercise Period shall be
determined by the Committee.  The Committee shall have the power to change the
duration of future Option Periods or future Exercise Periods, and to determine
whether or not to have overlapping Option Periods, with respect to any
prospective offering, without stockholder or Board approval.

 

5.3           With respect to each Option Period, each eligible Employee who has
elected to participate as provided in Section 4.1 shall be granted an option to
purchase that number of shares of Common Stock which may be purchased with the
payroll deductions accumulated on behalf of such Employee (assuming payroll
deductions at a rate of 15% of Compensation)

 

4

--------------------------------------------------------------------------------


 

during each Exercise Period within such Option Period at the purchase price
specified in Section 5.4 below; provided, however, (1) in no event shall the
Employee be entitled to accrue rights to purchase shares under the Plan (and all
other employee stock purchase plans, as defined in Code section 423, of the
Corporation and its subsidiaries) at a rate which exceeds $25,000 of the Fair
Market Value of such stock (determined at the time the option is granted) for
any calendar year in which such option is outstanding at any time, and (2) the
maximum shares subject to any option shall in no event exceed 20,000.

 

5.4           The option price under each option shall be the lower of:
(i) eighty–five percent (85%) of the Fair Market Value of the Common Stock on
the Entry Date on which an option is granted, or (ii) eighty–five percent (85%)
of the Fair Market Value on the Exercise Date on which the Common Stock is
purchased.

 

5.5           If the total number of shares of Common Stock for which options
granted under the Plan are exercisable exceeds the maximum number of shares
offered on any Entry Date, the number of shares which may be purchased under
options granted on the Entry Date shall be reduced on a pro rata basis in as
nearly a uniform manner as shall be practicable and equitable.  In this event,
payroll deductions shall also be reduced or refunded accordingly.  If an
Employee’s payroll deductions during any Exercise Period exceeds the purchase
price for the maximum number of shares permitted to be purchased under Section
5.3, the excess shall be refunded to the Participant without interest (except
where otherwise required by local law).

 

5.6           In the event that the Fair Market Value of the Corporation’s
Common Stock is lower on the first day of an Exercise Period within an Option
Period (subsequent “Reassessment Date”) than it was on Entry Date for such
Option Period, all Employees participating in the Plan on the Reassessment Date
shall be deemed to have relinquished the unexercised portion of the option
granted on the Entry Date and to have enrolled in and received a new option
commencing on such Reassessment Date, unless the Committee has determined not to
permit overlapping Option Periods or to restrict such transfers to lower price
Option Periods.

 

6.             PURCHASE OF STOCK.

 

Upon the expiration of each Exercise Period, a Participant’s option shall be
exercised automatically for the purchase of that number of full shares of Common
Stock which the accumulated payroll deductions credited  to the Participant’s
account at that time shall purchase at the applicable price specified in Section
5.4.

 

7.             PAYMENT AND DELIVERY.

 

Upon the exercise of an option, the Corporation shall deliver to the Participant
the Common Stock purchased and the balance of any amount of payroll deductions
credited to the Participant’s account not used for the purchase.  The Committee
may permit or require that shares be deposited directly with a broker designated
by the Participant (or a broker selected by the Committee), and the Committee
may utilize electronic or automated methods of share transfer.  To the extent
the unused cash balance represents a fractional share, the unused cash balance
credited to the Participant’s account shall be carried over to the next Exercise
Period, if

 

5

--------------------------------------------------------------------------------


 

the Participant is also a Participant in the Plan at that time or refunded to
the Participant, as determined by the Committee.  The Corporation shall retain
the amount of payroll deductions used to purchase Common Stock as full payment
for the Common Stock and the Common Stock shall then be fully paid and
non–assessable.  No Participant shall have any voting, dividend, or other
stockholder rights with respect to shares subject to any option granted under
the Plan until the option has been exercised and shares issued.

 

8.             RECAPITALIZATION.

 

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the share limit of Section 5.3 and the maximum
number of shares specified in Section 5.1 shall be proportionately increased or
decreased, the terms relating to the purchase price with respect to the option
shall be appropriately adjusted by the Committee, and the Committee shall take
any further actions which, in the exercise of its discretion, may be necessary
or appropriate under the circumstances.

 

The Committee, if it so determines in the exercise of its sole discretion, also
may adjust the number of shares specified in Section 5.1, as well as the price
per share of Common Stock covered by each outstanding option and the maximum
number of shares subject to any individual option, in the event the Corporation
effects one or more reorganizations, recapitalizations, spin-offs, split-ups,
rights offerings or reductions of shares of its outstanding Common Stock.

 

                The Committee’s determinations under this Section 8 shall be
conclusive and binding on all parties.

 

9.             MERGER, LIQUIDATION, OTHER CORPORATION TRANSACTIONS.

 

In the event of the proposed liquidation or dissolution of the Corporation, the
Option Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Committee in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.

 

In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Committee, (1) each
option shall be assumed or an equivalent option shall be substituted by the
successor corporation or parent or subsidiary of such successor corporation, (2)
a date established by the Committee on or before the date of consummation of
such merger, consolidation or sale shall be treated as an Exercise Date, and all
outstanding options shall be deemed exercisable on such date or (3) all
outstanding options shall terminate and the accumulated payroll deductions shall
be returned to the Participants.

 

6

--------------------------------------------------------------------------------


 

10.          TRANSFERABILITY.

 

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than as permitted by the Code, such act shall be treated as an election by the
participant to discontinue participation in the Plan pursuant to Section 4.2.

 

11.          AMENDMENT OR TERMINATION OF THE PLAN.

 

11.1         The Plan shall continue until March 25, 2006, unless previously
terminated in accordance with Section 11.2.

 

11.2         The Board may, in its sole discretion, insofar as permitted by law,
terminate or suspend the Plan, or revise or amend it in any respect whatsoever,
except that, without approval of the stockholders, no such revision or amendment
shall:

 

(a) materially increase the number of shares subject to the Plan other than an
adjustment under Section 8 of the Plan;

 

(b) materially modify the requirements as to eligibility for participation in
the Plan;

 

(c) materially increase the benefits accruing to Participants;

 

(d) reduce the purchase price specified in Section 5.4, except as specified in
Section 8;

 

(e) extend the term of the Plan beyond the date specified in Section 11.1; or

 

(f) amend this Section 11.2 to defeat its purpose.

 

12.          ADMINISTRATION.

 

The Plan shall be administered by a Committee which shall consist of at least
two members appointed by the Board.  The Committee shall have full power and
authority to promulgate any rules and regulations which it deems necessary for
the proper administration of the Plan, to interpret the provisions and supervise
the administration of the Plan, and to take all action in connection with
administration of the Plan as it deems necessary or advisable.  Decisions of the
Committee shall be made by a majority of its members and shall be final and
binding upon all participants.  Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it had
been made at a meeting of the Committee duly held.  The Corporation shall pay
all expenses incurred in the administration of

 

7

--------------------------------------------------------------------------------


 

the Plan.  No Committee member shall be liable for any action or determination
made in good faith with respect to the Plan or any option granted thereunder.

 

13.          PROVISION OF INFORMATION.

 

Each Participant who has exercised all or part of his or her option shall
receive, as soon as practicable after the Exercise Date, a report of such
Participant’s Plan account setting forth the total payroll deductions
accumulated prior to such exercise, the number of shares purchased, the option
price for such shares, the date of purchase and the cash balance, if any,
remaining immediately after such purchase that is to be refunded or retained in
the Participant’s Plan account pursuant to Section 5.5.  The report required by
this Section may be delivered in such form and by such means, including by
electronic transmission, as the Corporation may determine.  In addition, each
Participant shall be provided information concerning the Corporation equivalent
to that information provided generally to the Corporation’s common
stockholders.  At least annually, copies of the Corporation’s balance sheet and
income statement for the just completed fiscal year shall be made available to
each Participant.  The Corporation shall not be required to provide such
information to key employees whose duties in connection with the Corporation
assure them access to equivalent information.

 

14.          COMMITTEE RULES FOR FOREIGN JURISDICTIONS.

 

The Committee may adopt rules or procedures relating to te operation and
administration of the Plan in non-United States jurisdictions to accommodate the
specific requirements of local laws and procedures.  Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, conversion of
local currency, withholding procedures and handling of stock certificates which
vary with local requirements.

 

15.          SECURITIES LAWS REQUIREMENTS.

 

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that: (i)
it and the Participant have taken all actions required to register the Common
Stock under the Securities Act of 1933, or to perfect an exemption from the
registration requirements thereof; (ii) any applicable listing requirement of
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) all other applicable provisions of state and federal law have been
satisfied.

 

16.          GOVERNMENTAL REGULATIONS.

 

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

 

17.          NO ENLARGEMENT OF EMPLOYEE RIGHTS.

 

8

--------------------------------------------------------------------------------


 

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Corporation or any Designated Subsidiary or to
interfere with the right of the Corporation or Designated Subsidiary to
discharge any Employee at any time.

 

18.          GOVERNING LAW.

 

This Plan shall be governed by California law, but shall be interpreted to be
consistent with the requirements of any employee stock purchase plan under Code
section 423.

 

19.          EFFECTIVE DATE.

 

This Plan shall be effective March 26, 1996, subject to approval of the
stockholders of the Corporation within 12 months of its adoption by the Board of
Directors.

 

9

--------------------------------------------------------------------------------


 

PLAN HISTORY

 

May 26, 1996

 

Board adopts Plan, with an initial reserve of 400,000 shares.

 

 

 

May    , 1996

 

Stockholders approve Plan, with an initial reserve of 400,000 shares.

 

 

 

August 7, 1997

 

Board approved an increase to the Plan of 450,000 shares from 400,000 shares to
850,000 shares.

 

 

 

October 3, 1997

 

Stockholders approve an increase to the Plan of 450,000 shares from 400,000
shares to 850,000 shares.

 

 

 

November 22, 1999

 

Board approves a 2 for 1 stock split, thereby increasing the share reserve of
the Plan to 1,700,000.

 

 

 

May 18, 2001

 

Board approves an increase to the Plan of 1,000,000 from 1,700,000 shares to
2,700,000 shares.

 

 

 

September 29, 2001

 

Stockholders approve an increase to the Plan of 1,000,000 from 1,700,000 shares
to 2,700,000 shares.

 

 

 

November 15, 2001

 

Board approved the amended plan.

 

10

--------------------------------------------------------------------------------

